Citation Nr: 1826561	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for head injury.

2.  Entitlement to service connection for bilateral leg sciatica.

3.  Entitlement to service connection for disability manifested by motion sickness and dizziness.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral glaucoma.

6.  Entitlement to service connection for bilateral cataracts.

7.  Entitlement to service connection for left eye detached retina, to include as secondary to left eye cataracts.

8.  Entitlement to service connection for a left hand disability, to include as secondary to neck disability.

9.  Entitlement to service connection for a right hand disability, to include as secondary to neck disability.

10.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to neck disability.

11.  Entitlement to service connection for a joint disability.

12.  Entitlement to service connection for a neck disability.

13.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected lumbar spine disability.

14.  Entitlement to service connection for sleep apnea.

15.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968.

This matter comes before Board of Veterans' Appeals (Board) on appeal from December 2011 and January 2015 rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a neck disability, left and right hand disabilities, left and right shoulder disabilities, a joint disability, an acquired psychiatric disorder, and sleep apnea, as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the December 2017 Board hearing, the Veteran withdrew from appeal the issues of entitlement to service connection for a head injury, right and left leg sciatica, and a disability manifested by motion sickness and dizziness.

2.  The competent and probative evidence of record indicates that the Veteran's tinnitus had its onset in service.

3.  The competent and probative evidence of record indicates that the Veteran's bilateral glaucoma had its onset in service.

4. The competent and probative evidence of record indicates that the Veteran's bilateral cataracts, status post surgery, had their onset in service

5.  Left eye retinal detachment was proximately due to or the result of service-connected left eye cataract, status post surgery.



CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for a head injury have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for right and left leg sciatica have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for disability manifested by motion sickness and dizziness have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for entitlement to service connection for bilateral glaucoma have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6. The criteria for entitlement to service connection for bilateral cataracts, status post surgery, have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for entitlement to service connection for left eye retinal detachment have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

The Board notes that under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

During the Veteran's December 2017 Board hearing, he indicated that he wished to withdraw from appeal the issues of entitlement to service connection for a head injury, right and left leg sciatica, and a disability manifested by motion sickness and dizziness.

As the Veteran has withdrawn these matters, there remain no allegations of errors of fact or law for appellate consideration with respect to the issues of entitlement to service connection for a head injury, right and left leg sciatica, and a disability manifested by motion sickness and dizziness.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they are dismissed.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. With respect to the current appeal, that list includes organic diseases of the nervous system (including tinnitus).  See 38 C.F.R. § 3.309 (a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §  3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. §  3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A. Tinnitus

The Veteran contends that his tinnitus had its onset in service.  During the Veteran's December 2017 Board hearing, he testified that his tinnitus began in service, stemming from an in-service injury wherein he was working on a generator that was struck by lightning and was thrown back into a wall of pipes.  

The Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, to be credible.  Because tinnitus is a recognized chronic condition for which a layperson's testimony is competent to report symptomatology, the Board finds that both and in-service incurrence and continuity of symptomatology since service, is established.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).

The Veteran was afforded a VA audiology examination in November 2014, at which time he was diagnosed with tinnitus.  The Veteran reported onset of tinnitus in service after lightning struck a generator and blew him back into a wall.  The examiner indicated that the Veteran's tinnitus was a symptom associated with hearing loss, but did not provide an opinion as to whether the Veteran's tinnitus itself had its onset in or is otherwise related to service.  In a January 2018 statement, private physician Dr. S. related the Veteran's tinnitus to the blast or sound from the lightning strike.  Thus, there is no contrary opinion as to whether the Veteran's tinnitus had its onset in service.

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service, and that such ringing in his ears has continued since service, the Board finds that the Veteran's tinnitus had its onset during service and is etiologically related to service.  Service connection for tinnitus is warranted. 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d at 1331; Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008); Fountain v. McDonald, 27 Vet. App. 258   (2015).

B.  Glaucoma, Cataracts and Detached Retina

The Veteran likewise contends that his glaucoma and cataracts are the result of the in-service lightning strike, and that the left detached retina occurred as the result of surgery for the cataracts.

Service treatment records reflect that, at service entrance, a history of trauma to the left eye was indicated.  Distance vision was 20/20 in the right eye and 20/70 in the left eye.

A September 1966 treatment report indicates that the Veteran gave a history of touching a generator which was hit by lightning.  He was thrown against a wall, hitting his back and possibly his right hand.

In February 1967, the Veteran reported onset of red eye that morning and "matter" in the left eye.  A history of eye trauma as a child was indicated.  Examination revealed moderate conjunctival injection bilaterally, left greater than right.

On discharge examination in 1968, an irregular shape of the left pupil, fixed at the dilated position, was indicated.  Distant vision in the right eye was 20/25 corrected to 20/20, and 20/50 corrected to 20/50 in the left eye.  Near vision was 20/20 on the right and 20/50 on the left.

Private treatment records dated in 1983 and 1988 reflect assessment of left eye glaucoma.  An assessment of left eye acute glaucoma (old trauma) was noted.  A June 1983 report reflects old eye injury as a child.  A September 1989 report reflects diagnosis of cataract, right greater than left.  Subsequent records reflect that the Veteran underwent left eye retinal detachment repair in 1998.

On VA examination in December 2010, the Veteran reported that he was hit in the left eye when he was 4 years old and it caused a dislocation of the lens of the left eye.  He enlisted in service, and at that time he wore glasses.  He was discharged in 1968 and did well until 1973, at which time he developed discomfort and pressure in his eyes, greater in the left eye.  He was placed on eye drops and his eye pressure was brought under control.  The condition improved, but he sought treatment again in 1981 because of eye pain and was again put on drops.  Several years later in 1988, he required cataract surgery on his right eye, and he underwent left eye cataract surgery in 1998.  He developed a detached retina in his left eye and this was repaired that same year.  Since that time, he had used eye drops for glaucoma.

After examination, the examiner diagnosed dislocated lens of the left eye at age 4 due to childhood trauma, 1973 glaucoma more significant in the left eye, status post cataract surgery in the right and left eye, and status post retinal detachment surgery, shortly after cataract removal.

Post service VA treatment records reflect assessment of primary open angle glaucoma, retinal detachment, and lens replacement.

A May 2013 ophthalmologic examination conducted pursuant Veteran's claim for Social Security disability benefits reflects assessment of bilateral glaucoma and history of left eye retinal detachment shortly after cataracts surgery.
	
During the Veteran's December 2017 Board hearing, the Veteran reported onset of eye symptoms after the incident with the generator that was struck by lightning.  He reported that he thought he had headaches, but in retrospect he believes it was actually pressure and other symptoms stemming from glaucoma.  He noted that he was diagnosed with glaucoma approximately 4 years after discharge from service, which was assessed as traumatic glaucoma.  He indicated that he was subsequently treated for cataracts, one in 1989 and the other eye in 1998.

In a January 2018 written statement, the Veteran's primary care physician, Dr. S., wrote that as his care provider, he had become familiar with the Veteran's active duty medical history, post military and VA medical records.  He noted that the Veteran was injured by a lightning strike and thrown into a wall and injury while on active duty in Korea in August 1966.

Dr. S. noted diagnosis of glaucoma, and indicated that conjunctival injection was an early sign of glaucoma and was diagnosed in 1967 after the lightning strike.  Dr. S. also noted that cataracts were common to electrical and lightning injury and could develop years later.  Finally, Dr. S. indicated that the left eye detachment was caused by cataract surgery.  He opined that these diagnoses are more likely than not caused by the lightning strike and being thrown into the wall, or possibly in the cause of left eye glaucoma, aggravated.

With respect to the claimed glaucoma, the record reflects that the Veteran has a current diagnosis of glaucoma.  The Veteran's service treatments records establish that he was working on a generator that was struck by lightning, as well as that he was assessed with conjunctival injection in 1967.  Thus, an in-service incurrence is established.  As to nexus, the only opinion of record is that of Dr. S., who in his experience as the Veteran's treating physician and review of medical history, related the Veteran's glaucoma to the in-service lightning strike and conjunctival injection.  There is no opinion to the contrary.

Similarly, with respect to the claimed cataracts, the record reflects that the Veteran has a current diagnosis of status post cataract surgery in the right and left eye.  The Veteran's service treatments records establish that he was working on a generator that was struck by lightning.  As to nexus, the only opinion of record is that of Dr. S., who in his experience as the Veteran's treating physician and review of medical history, related the Veteran's post-operative cataracts to the in-service lightning strike.  There is no opinion to the contrary.

Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that his bilateral glaucoma and cataracts, status post surgery, first manifest in service, and service connection is warranted.  See 38 C.F.R. § 3.303(d).

Finally, with respect to the left retinal detachment, Dr. S. related this disability to the Veteran's left eye cataracts and surgery.  This is consistent with treatment records documenting onset and repair of left retinal detachment shortly after cataracts surgery.  Again, there is no opinion to the contrary.

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that left eye retinal detachment is the result of service-connected left eye cataracts.  Service connection for left eye retinal detachment is therefore warranted. 38 C.F.R. § 3.310.


ORDER

The appeal as to the issue of entitlement to service connection for a head injury is dismissed.

The appeal as to the issue of entitlement to service connection for right and left leg sciatica is dismissed.

The appeal as to the issue of entitlement to service connection for a disability manifested by motion sickness and dizziness is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral glaucoma is granted.

Entitlement to service connection for bilateral cataracts, status post surgery, is granted.

Entitlement to service connection for left eye retinal detachment is granted.






REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the remaining claims on appeal is warranted.

Neck, Shoulders, and Hand

The Veteran contends that his disability of the neck is due to the in-service fall against a wall as a result of the lightning strike, and that his complaints related to his shoulders and hands are secondary to the claimed neck/cervical spine disability.

As noted above, the Veteran's service treatment records do reflect history of touching a generator that was struck by lightning, and that the Veteran was thrown against a wall, hitting his back and possibly right hand.  He experienced a pins and needs sensation on the right hand and had subjective stiffness of the joints.  There was no pain in the neck, but slight pain in the thoracic area.  Cervical spine series was negative.  Motion and motor power was intact, and there was slight subjective hypoesthesia in the hand.  An overall diagnostic impression was deferred.  No further complaints in service related to the neck/cervical or thoracic spine were indicated.

Following service, VA treatment records dated in October 2012 reflect that the Veteran reported neck pain since Korea when he was thrown off of the generator struck by lightning.  He complained of neck pain with range of motion, bilateral shoulder pain, and weakness in the digits of the hand.  Subsequent records reflect assessment of cervical stenosis was indicated.

A January 2014 report from private physician Dr. S. notes that the Veteran suffered from cervical lordosis and edematous marrow changes at C6-7 and C6-T1.  There was an abnormal cord signal and deformity at C3-C4 with moderate stenosis and retrolisthesis of C3 over C4.  Radiculopathy in the arms and shoulders was also identified.  Dr. S. indicated that the physical trauma during the Veteran's service, being struck by lightning and thrown into the wall, caused and contributed to and aggravated the disabling back condition.  He did not express an opinion with respect to the neck/cervical spine, and radiculopathy possibly involving the shoulders and hands.

A March 2017 disability benefits questionnaire reflects diagnosis of mechanical cervical spine syndrome, cervical spondylosis, degenerative disc disease, foraminal stenosis/central stenosis, intervertebral disc syndrome, and radiculopathy.

In a January 2018 written statement, the Veteran's treating physician, Dr. S., wrote that the Veteran's neck disability was caused by being thrown into a wall as a result of the lightning strike, and that the Veteran's claims disabilities of the shoulders and hands were due to nerve impingement from the neck injury.  However, Dr. S. did not identify a specific disability related to the neck, shoulders or hands, nor did he provide any rationale for the opinion expressed.

Under these circumstances, an examination is needed to identify all diagnoses pertinent to the neck/cervical spine, shoulders, and hands, and for opinion on whether any of the claimed disorders are related to service.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Joints

The Veteran contends that he experiencing joint problems due to the in-service fall against a wall as a result of the lightning strike.

As noted above, the Veteran's service treatment records indicate that he had subjective stiffness of the joints after the lightning strike incident.  There was no pain in the neck, but slight pain in the thoracic area.  Cervical spine series was negative.  Motion and motor power was intact, and there was slight subjective hypoesthesia in the hand.  An overall diagnostic impression was deferred.  No further joint complaints in service are noted in service treatments, and no joint abnormalities were noted on discharge examination.

During the Veteran's Board hearing, he indicated that he experienced various problems with his joints since service, but it was unclear as to whether a particular underlying condition had been identified.

Given the notation of injury in service and the Veteran's report of continuous problems since service, an examination is needed to identify all diagnoses pertinent to the joints, and for opinion on whether any of the identified joint disorders are related to service.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for PTSD or another acquired psychiatric disorder as a result of his traumatic experiences in service, including the lightning strike.

Service treatment records do indicate that the Veteran was involved in a lightning strike incident.  However, there is no indication of complaint, treatment, or diagnosis of a psychiatric disorder in service.

Following service, VA treatment records dated from 2010 indicate positive PTSD screens.  On treatment in 2010, the Veteran reported that he was a Vietnam veteran with combat experience.  When he returned for Vietnam, he had nightmares, anger problems, sleep problems, and hypervigilance that had resolved somewhat.  After interview and mental status examination, the examiner diagnosed anxiety disorder not otherwise specified and alcohol abuse in partial remission, noting that the Veteran likely met the full criteria for PTSD formerly, but his symptoms had lessened.  In August 2013, it was noted that the Veteran was diagnosed with anxiety disorder and symptoms of depressed mood, which he related to chronic pain.

The Veteran underwent VA mental disorders examination in November 2014, at which time he was diagnosed with alcohol use disorder and unspecified depressive disorder.  The examiner indicated that neither condition was as likely as not related to service, but he noted that the Veteran's depressive symptoms appeared to onset in response to physical pain, the symptoms of which he developed in 2000.  The examiner indicated that medical diagnoses relevant to understanding or management of the mental health disorder included chronic pain, spinal stenosis, and arthritis.

A January 2018 report from the Veteran's primary care provider, Dr. S., wrote that the Veteran's PTSD and acquired psychiatric disorder was due to trauma from a lightning strike.  However, treatment records supporting the diagnosis of PTSD or indicating a specific diagnosis of acquired psychiatric disorder is not of record.

Moreover, the Board observes that the Veteran is service connected for thoracolumbar strain.  Thus, the VA treatment records and VA examination raise the question of whether the claimed psychiatric disability is secondary to a service-connected disability.  See 38 C.F.R. § 3.310.

Under these circumstances, another examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD or other psychiatric disorder, and opinion on whether any diagnosed disorder is related to service or to service-connected disability.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  

While the matter is on remand, the Veteran should be asked to submit or provide VA authorization to obtain the outstanding treatment records from Dr. S. and any other relevant treatment providers.

Sleep Apnea

The Veteran contends that his sleep apnea began in service, related to sleep difficulties and snoring therein.

The Veteran was afforded a VA examination in November 2014, at which time he was diagnosed with obstructive sleep apnea.  That examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of a mental disorder, to include PTSD.  However, the examiner did not provide an opinion as to whether the Veteran's sleep apnea is directly related to service.

The Board notes that in the January 2018 written statement, Dr. S. also related the Veteran's sleep apnea to the lightning strike in service; however, no rationale for the opinion expressed was provided.

Under these circumstances, an additional opinion is necessary to determine whether the diagnosed sleep apnea is related to service.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  

TDIU

In regard to the claim for a TDIU, as any decision with respect to the claims for service connection may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for increased rating and service connection. As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records.

The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal, to specifically include additional treatment records from Dr. S. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed neck/shoulder and hand disorders.  Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

The examiner should identify all neck, shoulder, and hands disorder(s).  In particular, the examiner is asked to address whether the Veteran's bilateral hand and shoulder complaints are secondary to any identified neck/cervical spine disability.

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset in service or is otherwise medically related to service, to specifically include the report of the lightning strike and resulting fall.

In providing the requested opinion, the examiner asked to consider and address the opinion of Dr. S. relating the Veteran's claimed neck disorder to service, and his claimed shoulder and hands disorders to a neck disorder.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed joint disorder.  Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

The examiner should identify all joint disorder(s), to include of the shoulders and hands.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset in service or is otherwise medically related to service, to specifically include the report of the lightning strike, resulting fall, and report of joint stiffness.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed psychiatric disorder.  Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

The examiner should determine whether the Veteran currently suffers from PTSD, in accordance with the DSM-V.  The examiner should specifically indicate whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

The examiner should also identify all current psychiatric disorders other than PTSD.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder 1) had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include pain and symptoms associated with the service-connected thoracolumbar spine disability.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  Refer the electronic claims file to an appropriate medical professional for opinion pertaining to the claimed sleep apnea. The entire claims file must be made available to the designated examiner.  If additional examination is deemed necessary, one should be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed sleep apnea had its onset in service or is otherwise medically related to service, to include the lightning strike therein. 

The examiner is asked to consider and address the Veteran's and the lay witnesses statements regarding the onset of sleep difficulties in service, as well as the January 2018 opinion report from Dr. S.  The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

6.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


